ORDER
Governor Edward T. Schafer’s notification of the resignation of Robert L. Eckert, District Judge, Southeast Judicial District, with chambers in Wahpeton, was received by this Court October 12, 1995. Under Section 27-05-02.1(1), N.D.C.C., Judge Eckert’s resignation created a judicial vacancy.
The Supreme Court is required to determine; within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy be filled, the vacant office be abolished, with or without transfer of a district judgeship if necessary for effective judicial administration, or transfer the vacant office to a judicial district in which an additional judge is necessary. See Section 27-05-02.1, N.D.C.C.
After notice, a hearing concerning the vacancy in Judgeship No. 3 was held in Wahpe-ton on November 15,1995, before the Honorable Vernon R. Pederson, Surrogate Judge, acting as a Hearing Officer, and a report has been filed by Judge Pederson.
Under Administrative Rule 7.2, Judge Pederson found: 1) The population of the Southeast Judicial District declined from 1990 to 1994, while Richland County, in which Judgeship No. 3 is located, experienced a population increase and, because of industrial development, it is projected to continue to increase in population; 2) If judgeship No. 3 is abolished, the population per judge would place the Southeast Judicial District fifth lowest among the seven judicial districts; 3) Total case filings in the Southeast Judicial District increased in 1994 with a present caseload per judge that ranks the district sixth lowest in caseload per judge among the seven judicial districts; 4) If Judgeship No. 3 is abolished, the caseload per judge would increase and result in a fifth place ranking among the seven judicial districts; and 5) If the projected impact of industrial development is experienced in Richland County, there will be an increase in activity involving the courts.
Consultation with judges and attorneys of the Southeast Judicial District concerning the disposition of the Wahpeton vacancy took place in the Supreme Court courtroom on November 29,1995.
This order is based upon a consideration of all information received and reviewed by this Court, the reduction of the number of judge-ships required by statute, and the need for continued effective judicial services in the Southeast Judicial District.
The current number of authorized judge-ships is 47 with 46 judgeships filled and Judgeship No. 3 vacant as a result of Judge Eckert’s retirement.
When compared to other districts in the state, the caseload per judge does not compel a conclusion that retention of Judgeship No. 3 is necessary for effective judicial administration in the Southeast Judicial District within the meaning of Section 27-05-02.1, N.D.C.C. It therefore follows that abolition of Judgeship No. 3 is necessary to heed the legislative intent that judgeships be abolished through attrition rather than by abolition of occupied judgeships, and to comply with subsection 2 of Section 27-05-01, N.D.C.C., which requires the total number of judges be reduced to 42 before the year 2001.
The caseload per judge does not require the transfer of a judgeship from another district to Wahpeton to fulfill a need for judicial services. The matter of placement of judges within the district is not the subject of this proceeding and, in view of the caseload per judge in the Southeast Judicial District, if the chambering in Wahpeton of a second judge from within the district becomes necessary, it is a function of Administrative Rule 7.1, the rule regarding resident district court judgeship chambers in judicial districts.
IT IS THEREFORE ORDERED, that Judgeship No. 3 at Wahpeton in the Southeast Judicial District is abolished.
The abolition of the Wahpeton judgeship is ordered with the intent and confidence that the Honorable John T. Paulson, Presiding *635Judge of the Southeast Judicial District, together with the judges of the district, and their successors, will continue to provide, through assignment, routine, effective judicial services to the area served by Judgeship No. 3. If the projections of the impact of industrial development in Wahpeton prove accurate, this Court will consider redesig-nation of chambers within the Southeast Judicial District as provided in Administrative Rule 7.1.
/s/ Gerald W. Yande Walle Gerald W. Vande Walle Chief Justice
/s/ Herbert L. Meschke Herbert L. Meschke Justice
/s/ Beryl J. Levine Beryl J. Levine Justice
/s/ William A. Neumann William A. Neumann Justice
/s/ Dale V. Sandstrom Dale V. Sandstrom Justice